On May 1,2014, in violation of MCA §45-2-301,45-2-302, and 45-6-204, the Court sentenced the defendant as follows: Count IX: Accountability (Burglary), sentenced to the Montana State Prison for a period of twenty (20) years, with thirteen (13) years suspended, upon the conditions set forth in the Judgment; and Count XT: Accountability (Burglary), sentenced to the Montana State Prison for a period of twenty (20) years, with all of that time suspended, upon the conditions set forth in the Judgment.
The Court recommends that after the defendant become parole eligible, that he be screened for placement in the Nexus program, followed by a pre-release center program.
The sentence imposed for Count XI shall run consecutively for the sentence imposed for Count IX. The foregoing sentences shall run consecutively to any other sentence the defendant is currently serving.
On November 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Cotut (hereafter The Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.